Citation Nr: 1629022	
Decision Date: 07/20/16    Archive Date: 08/01/16

DOCKET NO.  12-24 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a gastrointestinal disorder, to include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

R.M.K., Counsel


INTRODUCTION

The Veteran served on active duty from October 1989 to October 1993, including service in the Persian Gulf. 

This appeal comes before the Board of Veterans' Appeals (Board) from an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan. 

When this case was most recently before the Board in September 2015, it was remanded for additional evidentiary development.  It has since been returned to the Board for further appellate action.

The record before the Board consists solely of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that his claimed disorder or associated symptoms are due to environmental hazards of his stationing in Southwest Asia. 

In the September 2015 remand, the Board found in pertinent part that a March 2015 VA examiner opinion failed to address the equipoise position - whether it was as likely as not that the Veteran's ulcerative colitis was causally related to service.  
Hence, an addendum opinion is required addressing the equipoise position. 

Additionally, the March 2015 opinion failed to address the likelihood of ulcerative colitis being causally related to environmental exposures in the Persian Gulf in service, including the burning of oil wells. 

In response to the Board's remand, an addendum VA opinion was obtained in October 2015 in which the examiner addressed the equipoise position, as instructed by the Board.  However, the October 2015 examiner did not address the likelihood of ulcerative colitis being causally related to environmental exposures in the Persian Gulf in service, including the burning of oil wells. 

Because a VA examination has been afforded the Veteran, the examination must be adequate for purposes of the Board's adjudication.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  This is also required in fulfilment of the Board's remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).

Accordingly, the case is REMANDED for the following action:

1.  Access to the record must be returned to the October 2015 VA examiner, or to a different examiner if the October 2015 examiner is not available, for an addendum opinion addressing the following:

For each gastrointestinal disorder found during the pendency of the claim, the examiner should separately address whether it is at least as likely as not (50 percent or greater probability) related to burning oil wells and exposure to other environmental hazards while the Veteran was stationed in Southwest Asia. 

If another examination is deemed necessary, then the Veteran should be scheduled for one.  

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinions without resorting to speculation, the examiner must provide an explanation why this is so. 
 
2.  Thereafter, readjudicate the claim for service connection for a gastrointestinal disorder.  If the claim is not granted, provide the Veteran and his representative with a Supplemental Statement of the Case and afford an appropriate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

